




Exhibit 10.6


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BANK OF AMERICA, N.A.
One Bryant Park
New York, New York 10036
UBS SECURITIES LLC
299 Park Avenue
New York, New York 10171


UBS LOAN FINANCE LLC
677 Washington Boulevard
Stamford, Connecticut 06901
MORGAN STANLEY SENIOR FUNDING, INC.
1585 Broadway
New York, New York 10036
CITIGROUP GLOBAL MARKETS INC.
Citibank, N.A.
390 Greenwich Street,
New York, New York 10013
HSBC BANK USA, N.A.
HSBC SECURITIES (USA) INC.
452 Fifth Avenue
New York, New York 10018
THE ROYAL BANK OF SCOTLAND PLC
RBS SECURITIES INC.
600 Washington Boulevard
Stamford, CT 06901

September 12, 2011


Peabody Energy Corporation
701 Market Street
St. Louis, MO 63101




Attention:     Michael C. Crews
Executive Vice President and Chief Financial Officer




Project Truman
Amended and Restated Bridge Facility Commitment Letter
Ladies and Gentlemen:
We have been advised that Peabody Energy Corporation (the “Company” or “you”)
intends to acquire, via Bidco (as defined below), at least 50.01% of the shares
of Macarthur Coal Limited (the “Target”) either pursuant to offers made under a
takeover bid or pursuant to a scheme of arrangement (the “Tender”) and, in
connection therewith, the Commitment Parties (as defined below) are pleased to
act in the capacities set forth below for an up to US$2.0 billion senior bridge
facility (the “Bridge Facility”, and senior unsecured loans thereunder, the
“Bridge Loans”), where you will be the borrower, and the proceeds of which may
be used, in lieu of or in combination with Capital Markets Proceeds (as defined
below) (which Capital Markets Proceeds shall reduce the commitments hereunder
pro rata on a dollar-for-dollar basis), borrowings under any of your existing
bank credit facilities (as amended, modified, supplemented or refinanced) and
cash on hand, to finance, in part, a takeover bid by Bidco (as defined below)
for at least 50.01% of the shares in the Target, or a scheme of arrangement
pursuant to which at least 50.01% of the shares in the Target are proposed to be
acquired by Bidco (the “Acquisition”). As we understand the transaction, the
acquisition of the shares of the Target will be effected by an existing
subsidiary of the Company, being either PEAMCoal Holdings Pty Ltd ACN 152 004
398 or another existing subsidiary reasonably satisfactory to the Lead Arrangers
(such subsidiary, “BidcoParent”; together with, PMCoal Pty Ltd ACN 152 004 772
or any wholly owned subsidiary of it, which it may fund using debt or equity,
and through which it will acquire such shares, “Bidco”), at least 50.01% of
whose equity will, following the close of the Tender, be directly or indirectly
owned by the Company or a subsidiary of the Company and up to 40% of whose
equity will, following the close of the Tender, be directly or indirectly owned
by ArcelorMittal S.A. or a subsidiary of ArcelorMittal S.A. (“Arcelor”). It is
noted that it is possible that (1) 100% of the equity of




--------------------------------------------------------------------------------




BidcoParent may, following the close of the Tender, be directly or indirectly
owned by the Company or a subsidiary of the Company (with Arcelor having no
involvement in BidcoParent going forward); and (2) following the close of the
Tender, the shareholders of BidcoParent may comprise one or more members of the
corporate group of companies consisting of the Company and/or its subsidiaries,
ArcelorMittal S.A. and/or its subsidiaries, CITIC Group and/or its subsidiaries
and/or POSCO Group and/or its subsidiaries. Bidco, if a Subsidiary (as defined
in the Existing Credit Agreement (as defined in the Summary of Terms)), shall be
a Restricted Subsidiary (as defined in the Existing Credit Agreement) and shall
not be designated as an Unrestricted Subsidiary (as defined in the Existing
Credit Agreement) under the Bridge Facility.
We understand that you will enter into certain financing arrangements in order
to finance the Acquisition in part and that you will either:
1.borrow amounts under existing credit facilities (as amended, modified,
supplemented or refinanced) and issue and sell or incur up to US$2.0 billion
aggregate principal amount or gross proceeds, as applicable, of (x)
non-convertible debt securities (the “Senior Notes”), (y) equity securities or
equity-linked securities (the “Equity Securities” and, together with any Senior
Notes, the “Securities”), in each case, in a public offering or private
placement or (z) term loans pursuant to a syndicated credit facility (the “Term
Loans” and, together with any Securities, the “Additional Financing”), or
2.if the full aggregate principal amount or gross proceeds, as applicable, of
Additional Financing referred to in clause (1) above are not received from the
issuance or borrowing of any Additional Financing, in each case, on or prior to
the date on which Bidco is first required to provide consideration for the
purchase of shares in the Target (the “Consideration Date”), borrow up to the
difference between (x) US$2.0 billion and (y) the aggregate principal amount or
gross proceeds referred to in clause (1) that are received from the issuance or
borrowing of any Additional Financing on or prior to the Consideration Date, of
Bridge Loans under the Bridge Facility having substantially the terms set forth
in the Summary of Terms and Conditions attached as Exhibit A hereto (the
“Summary of Terms”). If you borrow under the Bridge Facility, you intend to (x)
issue and sell in a public or private placement debt or equity securities or (y)
incur Term Loans, in each case, the net cash proceeds of which will be used to
repay any Bridge Loans provided thereunder (such debt or equity securities or
Term Loans, together with any Additional Financing, the “Permanent Financing”).


The net cash proceeds from the Bridge Loans, together with other cash or sources
of cash available to the Company and Bidco will provide funds to (i) consummate
the Acquisition and (ii) pay the fees and expenses incurred in connection with
the consummation of the Transaction (as described below).
Bank of America, N.A. (“Bank of America”) is pleased to offer its several (and
not joint) commitment to lend 20.18000% of the Bridge Facility, UBS Loan Finance
LLC (“UBS”) is pleased to offer its several (and not joint) commitment to lend
20.18000% of the Bridge Facility, Morgan Stanley Senior Funding, Inc. (“MSSF”)
is pleased to offer its several (and not joint) commitment to lend 20.18000% of
the Bridge Facility, Citi (as defined below) is pleased to offer its several
(and not joint) commitment to lend 13.15333% of the Bridge Facility, HSBC Bank
USA, N.A. (“HSBC Bank”) is pleased to offer its several (and not joint)
commitment to lend 13.15333% of the Bridge Facility and The Royal Bank of
Scotland plc (“RBS”) is pleased to offer its several (and not joint) commitment
to lend 13.15333% of the Bridge Facility (Bank of America, UBS, MSSF, Citi, HSBC
Bank and RBS, in such capacities, collectively, the “Initial Lenders”), in each
case, upon and subject to the terms and conditions set forth in this letter
(together with the Summary of Terms, this “Commitment Letter”) and in the
Summary of Terms. Each of Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“MLPFS”), UBS Securities LLC (“UBSS”), MSSF, Citigroup Global Markets, Inc.
(“CGMI”, and together with Citibank, N.A. (“Citibank”), Citicorp USA, Inc.,
Citicorp North America, Inc. and/or any of their affiliates as Citibank shall
determine to be appropriate to provide the services contemplated herein,
“Citi”), HSBC Securities (USA) Inc. (“HSBC”) and RBS Securities Inc. (“RBS
Securities”) is pleased to advise you of its willingness, in connection with the
foregoing commitment, to act as a joint lead arranger and a joint book manager
(in such capacities, collectively, the “Lead Arrangers”; the Lead Arrangers
together with the Initial Lenders and the Administrative Agent, the “Commitment
Parties”; includes “we”,“us” and “our”) for the Bridge Facility and to use
commercially reasonable efforts to form a syndicate of financial institutions
(including the Initial Lenders) (collectively, the “Lenders”) in consultation
with you for the Bridge Facility, subject to such Lenders being reasonably
acceptable to you. Bank of




--------------------------------------------------------------------------------




America is pleased to advise you of its willingness to act as sole
administrative agent (in such capacity, the “Administrative Agent”) for the
Bridge Facility. The Acquisition, the Tender, the entering into and funding of
the Bridge Facility and all related transactions are hereinafter collectively
referred to as the “Transaction.”
If you accept this Commitment Letter, you will enter into the amended and
restated bridge facility fee letter agreement, dated the date hereof, among the
Borrower, the Initial Lenders and the Lead Arrangers (the “Fee Letter”) and any
other fee letter in respect of the Bridge Facility between you and one or more
of us dated the date hereof.
Bank of America will act as sole Administrative Agent for the Bridge Facility.
(a) In no event shall the percentage of economics received by any of Bank of
America, UBS or MSSF be less than 20% of the aggregate economics in respect of
the Bridge Facility, (b) in no event shall the percentage of economics received
by any of Citi, HSBC or RBS be less than 11% of the aggregate economics in
respect of the Bridge Facility and (c) in no event shall the percentage of
economics received by any other financial institution with respect to the Bridge
Facility exceed the percentage of commitments made by it with respect to such
Bridge Facility. It is understood and agreed that Bank of America and MLPFS
shall have “left” placement, and each of the other Lead Arrangers shall have
placement below or to the right of Bank of America and MLPFS, with UBS and UBSS
on the immediate right of Bank of America and MLPFS, with MSSF on the immediate
right of UBS and UBSS, and with other placements to be below or to the right of
MSSF as agreed among us, in any and all marketing materials and other
documentation used in connection with the Bridge Facility and the syndication
thereof. Bank of America and MLPFS shall have the exclusive rights and
responsibilities customarily associated with such “left” placement, and each of
the Commitment Parties shall receive league table credit in connection with each
of the capacities in which it is acting pursuant hereto. You may appoint
additional titled agents (without any economics) for the Bridge Facility from
among the Initial Lenders and the Lead Arrangers. Except as provided in the
immediately preceding sentence, no agents, co-agents or arrangers will be
appointed and no other titles or economics will be awarded without the prior
written consent of the Lead Arrangers and in consultation with you. MLPFS, UBSS
and MSSF shall be active joint lead arrangers and joint book managers for the
Bridge Facility and Citi, HSBC and RBS Securities shall be passive joint lead
arrangers and joint book managers for the Bridge Facility.
The several commitments of each Initial Lender hereunder and the several
undertaking of each Lead Arranger to provide the services described herein are
subject only to the negotiation, execution and delivery of definitive
documentation for the Bridge Facility (the “Loan Documents”) consistent with the
Commitment Letter, including the Summary of Terms and subject to the Certain
Funds Provisions set forth below; provided that the conditions to the
effectiveness of the Loan Documents and to the funding of the Bridge Loans are
limited to the conditions expressly described in this paragraph and the
conditions (including the wording of the conditions (it being understood and
agreed that the Specified Representations for purposes of any condition to
borrowing shall be in the form specified in Addendum II to the Summary of
Terms)) under “Conditions Precedent to Effective Date” with respect to
effectiveness of the Loan Documents and “Conditions Precedent to Closing” with
respect to funding, in each case, as set forth in the Summary of Terms.
Notwithstanding anything in this Commitment Letter, the Fee Letter or any other
letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations or warranties, the
making and accuracy of which shall be a condition to availability of the Bridge
Facility on the Closing Date shall be the Specified Representations (as defined
below) made by the Company in the Loan Documents and (ii) the terms of the Loan
Documents shall be in a form such that they do not impair availability of the
Bridge Facility on the Closing Date if the conditions set forth in this
Commitment Letter are satisfied. For purposes hereof, the “Specified
Representations” means the representations and warranties relating to the
Company and its subsidiaries (excluding the Target and its subsidiaries) set
forth in Addendum II to the Summary of Terms. For avoidance of doubt, for
purposes of this Commitment Letter and the Summary of Terms references to the
subsidiaries of the Company shall not include the Target and its subsidiaries
unless expressly indicated. This paragraph, and the provisions herein, shall be
referred to as the “Certain Funds Provisions”.
MLPFS, UBSS and MSSF intend to commence syndication of the Bridge Facility
promptly after the Tender is publicly announced; provided that notwithstanding
MLPFS's, UBSS's and MSSF's right to syndicate the Bridge Facility and receive
commitments with respect thereto, (i) except to the extent that such assignees
shall become parties to this Commitment Letter, the Initial Lenders shall not be
relieved, released or novated from their obligations hereunder




--------------------------------------------------------------------------------




(including their obligation to fund the Bridge Facility on the Closing Date) in
connection with any syndication, assignment or participation of the Bridge
Facility, including its commitments in respect thereof, until after the Closing
Date has occurred, (ii) no assignment or novation shall become effective with
respect to all or any portion of the Initial Lenders' commitments in respect of
the Bridge Facility until the initial funding of such facility and (iii) unless
you otherwise agree in writing, the Initial Lenders shall retain exclusive
control over all rights and obligations with respect to their commitments in
respect of the Bridge Facility, including all rights with respect to consents,
modifications, supplements, waivers and amendments, until the Closing Date has
occurred. You agree to actively assist MLPFS, UBSS and MSSF in achieving a
syndication of the Bridge Facility that is reasonably satisfactory to MLPFS,
UBSS and MSSF and you. Such assistance shall include you (a) using commercially
reasonable efforts to assist in the preparation of a confidential information
memorandum (the “Information Memorandum”) and other customary marketing
materials to be used in connection with the syndication of the Bridge Facility
(collectively with the Summary of Terms, the Information (as defined below) and
the Projections (as defined below), the “Information Materials”) and to deliver
the Information Memorandum within 10 (ten) business days following the written
request of MLPFS, UBSS or MSSF therefor, (b) using commercially reasonable
efforts to ensure that the syndication efforts of MLPFS, UBSS and MSSF benefit
materially from your existing banking relationships and (c) using commercially
reasonable efforts to make your senior officers and advisors reasonably
available from time to time to attend and make presentations regarding the
business and prospects of the Borrower and its subsidiaries (including the
Target and its subsidiaries), as appropriate, at one or more meetings of
prospective Lenders to be mutually agreed upon. Without limiting your
obligations to assist with syndication efforts as set forth below, each Initial
Lender agrees that completion of such syndication is not a condition to its
commitments hereunder. This paragraph is paragraph nine of the Commitment
Letter.
It is understood and agreed that MLPFS, UBSS and MSSF will manage and control
all aspects of the syndication in consultation with you, including decisions as
to the selection of prospective Lenders (provided that the selection of a
prospective Lender as a Lender shall be subject to your acceptance (acting
reasonably)), when commitments will be accepted and the final allocations of the
commitments among the Lenders. It is understood and agreed that no Lender
participating in the Bridge Facility will receive compensation from you in order
to obtain its commitment, except on the terms contained herein and in the
Summary of Terms. It is also understood and agreed that the amount and
distribution of the fees among the Lenders will be at the sole and absolute
discretion of MLPFS, UBSS and MSSF.
Notwithstanding anything herein to the contrary, you agree that, from the date
hereof until the date on which all outstanding Bridge Loans shall have been
repaid and all unused commitments in respect of the Bridge Facility shall have
been terminated, without the prior written consent of MLPFS, UBSS and MSSF
(acting in their sole discretion), there shall be no offering, placement,
syndication or arrangement of any debt securities or bank or other debt
financing by or on behalf of the Borrower or any of its subsidiaries, the
proceeds of which would be used for any direct or indirect acquisition of any
capital stock or assets of any entity other than the Target (any such debt
securities or bank or other debt financing, the “Other Acquisition Financing”)
unless the proceeds of such Other Acquisition Financing shall be used, in part,
to repay in full all amounts, if any, then owing in respect of the Bridge
Facility and to terminate all commitments in respect of the Bridge Facility
(such event, a “Bridge Facility Payoff”) (it being understood that, at any time
after the date hereof, there shall be no restriction on the offering, placement,
syndication or arrangement of any Other Acquisition Financing undertaken for the
purpose of effecting a Bridge Facility Payoff).
You agree, at the request of MLPFS, UBSS and MSSF, to assist in the preparation
of a version of the Confidential Information Memorandum and other marketing
materials and presentations to be used in connection with the syndication of the
Bridge Facility, consisting exclusively of information and documentation that is
either (i) publicly available or (ii) not material with respect to the Company,
the Target or their respective affiliates or any of their respective securities
for purposes of foreign, United States federal and state securities laws (all
such information and documentation being “Public Lender Information”). Any
information and documentation that is not Public Lender Information is referred
to herein as “Private Lender Information”. You acknowledge and agree that the
following documents may be distributed to potential Lenders wishing to receive
only Public Lender Information (unless you promptly notify us otherwise and
provided that you have been given a reasonable opportunity to review such
documents and comply with U.S. Securities and Exchange Commission disclosure
obligations): (a) administrative materials prepared by MLPFS, UBSS and MSSF for
prospective Lenders (such as a lender meeting invitation, allocations and
funding and closing memoranda); (b) notifications of changes to the terms of the
Bridge Facility approved by you; (c)




--------------------------------------------------------------------------------




drafts and final definitive documentation with respect to the Bridge Facility;
and (d) other materials approved by you. You also agree to, if requested,
identify that portion of any other Information to be distributed to “public
side” lenders (i.e. lenders that do not wish to receive material non-public
information with respect to the Company, the Target or their affiliates),
including by clearly and conspicuously marking such materials “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof. By marking Information Materials “PUBLIC”, you shall be
deemed to have authorized the Lead Arrangers and the proposed Lenders to treat
such Information as not containing any material non-public information (although
it may be confidential or proprietary) with respect to the Company, the Target
or their affiliates or their respective securities for the purpose of United
States federal and state securities laws.
You hereby represent and warrant (which representation and warranty shall be to
your knowledge to the extent it relates to the Target or its subsidiaries) that
(a) all information (other than the Projections (as defined below), and
information of a general economic or industry nature) which has been or is
hereafter made available in writing to any Commitment Party by you or any of
your representatives (including, without limitation, counsel, advisors and
accountants) in connection with any aspect of the transactions contemplated
hereby (the “Information”), as and when furnished, taken as a whole, is and will
be complete and correct in all material respects and does not and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading and
(b) all information consisting of projections and forward-looking statements
that have been prepared by you, or on your behalf or by any of your
representatives, and made available to the Lead Arrangers (collectively, the
“Projections”) has been (or in the case of Projections made available after the
date hereof, will be) based on assumptions and estimates developed by management
of the Borrower in good faith and believed to be reasonable as of the date such
Projections were or are made available (it being understood that the Projections
are not a guarantee of future performance and that actual results during the
period or periods covered by the Projections may materially differ from the
projected results and that no other representation or warranty is made by you
with respect to the Projections). You agree to furnish us with further
reasonable and supplemental information from time to time until the date of the
initial borrowing under the Bridge Facility (the “Closing Date”) so that the
representation and warranty in the immediately preceding sentence will be true
in all material respects on the Closing Date as if the Information and
Projections were being furnished, and such representation and warranty was being
made, on such date. In issuing this commitment and in arranging and syndicating
the Bridge Facility, the Commitment Parties are and will be using and relying on
the Information and Projections without independent verification thereof.
You acknowledge that the Commitment Parties on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks, SyndTrak or another similar electronic
system. Prior to distribution of Information Materials to prospective Lenders,
you shall provide us with a customary letter authorizing the dissemination
thereof, and, with respect to Information Materials made available to
prospective Lenders wishing to receive only Public Lender Information,
confirming the absence of Private Lender Information therefrom.
By executing this Commitment Letter, you agree to reimburse each Commitment
Party from time to time promptly after demand (together with a reasonably
detailed invoice thereof) for all reasonable out-of-pocket fees and expenses
(including, but not limited to, (a) the reasonable fees, disbursements and other
charges of Shearman & Sterling LLP, as sole New York counsel to the Lead
Arrangers, (b) the reasonable fees, disbursements and other charges of any
regulatory counsel and a single local counsel to the Lead Arrangers in any
material jurisdictions, in each case retained with your consent (such consent
not to be unreasonably withheld or delayed) and (c) due diligence expenses)
incurred in connection with the Bridge Facility, the syndication thereof, the
preparation of the definitive documentation therefor and the other transactions
contemplated hereby (including, without limitation, this Commitment Letter, the
Fee Letter and any other fee letter in respect of the Bridge Facility executed
by you). You acknowledge that we may receive a future benefit, including without
limitation, a discount, credit or other accommodation on matters unrelated to
this transaction, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.
You agree to indemnify and hold harmless Bank of America, MLPFS, UBS, UBSS,
MSSF, Citi, HSBC Bank, HSBC, RBS, RBS Securities and each of their respective
affiliates and their respective officers, directors, employees, agents, advisors
and other representatives (each, an “Indemnified Party”) from and against (and
will reimburse each




--------------------------------------------------------------------------------




Indemnified Party as the same are incurred for) any and all claims, damages,
losses, liabilities and expenses (including, without limitation, the reasonable
fees, disbursements and other charges of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (a) any matters contemplated by this Commitment
Letter, the Fee Letter, any other fee letter in respect of the Bridge Facility
executed by you or the Transaction or (b) the Bridge Facility or any use made or
proposed to be made with the proceeds thereof, except to the extent such claim,
damage, loss, liability or expense is found in a final, nonappealable judgment
by a court of competent jurisdiction to have (x) resulted from such Indemnified
Party's gross negligence, bad faith or willful misconduct or (y) resulted from
such Indemnified Party's material breach of its obligations hereunder. In the
case of any claim, investigation, litigation or proceeding (any of the
foregoing, a “Proceeding”) to which the indemnity in this paragraph applies,
such indemnity shall be effective whether or not such investigation, litigation
or proceeding is brought by you, your equityholders or creditors or an
Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
You also agree that no Indemnified Party shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to you or your
subsidiaries or affiliates or to your or their respective equityholders or
creditors arising out of, related to or in connection with any aspect of the
transactions contemplated hereby, except to the extent of direct, as opposed to
special, indirect, consequential or punitive, damages determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party's gross negligence, bad faith or willful misconduct
or a material breach of its obligations hereunder. It is further agreed that
each of Bank of America, MLPFS, UBS, UBSS, MSSF, Citi, HSBC Bank, HSBC, RBS and
RBS Securities shall be liable solely in respect of its own commitment to the
Bridge Facility on a several, and not joint, basis with any other Lender.
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, except to the extent that such damages
resulted directly from such Indemnified Party's gross negligence or willful
misconduct as determined in a final non-appealable judgment by a court of
competent jurisdiction. You shall not, without the prior written consent of an
Indemnified Party, effect any settlement of any pending or threatened Proceeding
against such Indemnified Party in respect of which indemnity could have been
sought hereunder by such Indemnified Party unless (x) such settlement includes
an unconditional release of such Indemnified Party from all liability or claims
that are the subject matter of such Proceeding and (y) does not include any
statement as to any admission by or on behalf of such Indemnified Person.
This Commitment Letter and the Fee Letter and the contents hereof and thereof
are confidential and, except for disclosure hereof or thereof on a confidential
basis to you and your subsidiaries' (excluding the Target's and its
subsidiaries' until the consummation of the Acquisition) officers, directors,
employees, accountants, attorneys and other professional advisors retained by
you or them in connection with the Bridge Facility or as otherwise required by
law (and, in the case of any disclosure made as required by law, you agree to
promptly inform us of such disclosure to the extent permitted by applicable
law), may not be disclosed by you in whole or in part to any person or entity
without our prior written consent; provided, however, it is understood and
agreed that you or Bidco may disclose (i) this Commitment Letter (including the
Summary of Terms), but not the Fee Letter or the contents thereof, to the Target
(and its subsidiaries), Arcelor and each of their respective directors,
executive officers and professional advisors on a confidential basis, (ii) this
Commitment Letter (including the Summary of Terms), but not the Fee Letter or
the contents thereof, to any ratings agency and (iii) this Commitment Letter
(including the Summary of Terms), but not the Fee Letter or the contents
thereof, after your acceptance of this Commitment Letter and the Fee Letter, in
filings with the Securities and Exchange Commission and other applicable
regulatory authorities and stock exchanges (including in any bidder's statement
to be issued by Bidco (if the Tender proceeds by way of a takeover bid) or in
the scheme booklet to be issued by Target (if the Tender proceeds by way of a
scheme of arrangement). Further, Bank of America, MLPFS, UBS, UBSS, MSSF, Citi,
HSBC Bank, HSBC, RBS and RBS Securities shall be permitted to use information
related to the syndication and arrangement of the Bridge Facility in connection
with marketing, press releases or other transactional announcements or updates
provided to investor or trade publications, subject to confidentiality
obligations or disclosure restrictions provided herein or otherwise reasonably
requested by the Borrower provided that the content of any such press
releases/transactional updates shall be reasonably acceptable to the Borrower.
The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Act”), each of them is required to obtain, verify and record
information that




--------------------------------------------------------------------------------




identifies you, which information includes your name and address and other
information that will allow such Commitment Party, as applicable, to identify
you in accordance with the Act.
You acknowledge that in the ordinary course of our trading, brokerage,
investment management and financing activities, each of the Commitment Parties
or their affiliates may at any time hold long or short positions, and may trade
or otherwise effect transactions, for our own account or the accounts of our
customers, in debt or equity securities or senior loans of the Company, the
Target or any other company or may be providing financing or other services to
parties whose interests may conflict with yours. Each Commitment Party severally
agrees that it will not furnish confidential information obtained from you or
the Target to any of its other customers or any other person and that it will
agree to treat confidential information relating to you and your affiliates,
Arcelor and its affiliates and the Target and its affiliates with the same
degree of care as it treats its own confidential information; provided that
nothing herein will prohibit any Commitment Party from disclosing any such
information (a) upon the request or demand of any regulatory authority having
jurisdiction over such Commitment Party or any of its affiliates, (b) to the
extent such information is publicly available or becomes publicly available
other than by reason of disclosure by such Commitment Party in breach of this
paragraph, (c) to such Commitment Party's affiliates and its officers,
directors, partners, employees, legal counsel, independent auditors and other
experts and agents who need to know such information to the extent such persons
are subject to customary confidentiality restrictions, (d) received by such
Commitment Party on a non-confidential basis from a source other than the
Borrower or its affiliates or the Target or its affiliates not known to such
Commitment Party to be prohibited from disclosing such information by a legal,
contractual or fiduciary obligation, (e) to the extent such information is
independently developed by such Commitment Party, (f) for purposes of
establishing a “due diligence” defense, (g) in enforcing such Commitment Party's
rights with respect to this Commitment Letter or the Fee Letter in a court of
competent jurisdiction, (h) pursuant to the order of any court or administrative
agency or in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process (in each of which cases
the relevant Commitment Party agrees to inform you promptly thereof prior to
such disclosure to the extent not prohibited by law, rule or regulation) or (i)
to other Lenders and prospective Lenders, participants and assignees which agree
to bound by the confidentiality provisions set forth in this paragraph or
provisions substantially similar to those confidentiality provisions set forth
in this paragraph. Each Commitment Party further advises you that it will not
make available to you confidential information that they have obtained or may
obtain from any other customer. In connection with the services and transactions
contemplated hereby, and only in such connection, subject to the foregoing
provisions of this paragraph, you agree that each Commitment Party is permitted
to access, use and share with any of its bank or non-bank affiliates, agents,
advisors (legal or otherwise) or representatives any information concerning you
or any of your affiliates that is reasonably related to the provision of such
services and that is or may come into the possession of such Commitment Party or
any of such affiliates. Notwithstanding anything to the contrary herein, the
obligations of each Commitment Party under this paragraph and of the Company
under the immediately preceding paragraph shall terminate on July 29, 2013.
In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates'
understanding, that: (a) (i) the arranging and other services described herein
regarding the Bridge Facility are arm's-length commercial transactions between
you and your affiliates, on the one hand, and each Commitment Party, on the
other hand, (ii) you have consulted your own legal, accounting, environmental,
regulatory and tax advisors to the extent you have deemed appropriate, and (iii)
you are capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby; (b) (i) each Commitment
Party has been, is, and will be acting solely as a principal and, except as
otherwise expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for you, any of
your affiliates or any other person or entity and (ii) no Commitment Party has
any obligation to you or your affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein; and (c)
each Commitment Party and its respective affiliates may be engaged in a broad
range of transactions that involve interests that differ from yours and those of
your affiliates, and no Commitment Party has any obligation to disclose any of
such interests to you or your affiliates. In addition, the Company acknowledges
and agrees that the Commitment Parties and their respective affiliates may have
fiduciary or other relationships whereby we may exercise voting power over the
securities of various persons, which securities may from time to time include
securities of the Company, the Target, prospective investors in or lenders to
the Company or the Target or others with interests in respect of a potential
transaction. The Company specifically acknowledges and agrees that the
Commitment Parties and their respective




--------------------------------------------------------------------------------




affiliates may exercise such powers and otherwise perform their respective
functions without regard to their relationships to the Company hereunder. To the
fullest extent permitted by law, you hereby waive and release any claims that
you may have against any Commitment Party with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated by this Commitment Letter. The Commitment Parties
acknowledge that MLPFS, UBSS and MSSF or their respective affiliates may act as
advisors to the Company with respect to the Acquisition and agree that nothing
in this paragraph shall limit in any way any obligations under any mutually
agreed engagement letter relating thereto.
The provisions of the immediately preceding five paragraphs, the syndication
provisions and information provisions hereof, and the provisions of the second
succeeding paragraph below shall remain in full force and effect regardless of
whether any definitive documentation for the Bridge Facility shall be executed
and delivered, and notwithstanding the termination of this Commitment Letter or
any commitment or undertaking of any Commitment Party hereunder; provided that
the syndication provisions and information provisions hereof shall not survive
if the commitments and undertakings of the Commitment Parties are terminated
prior to the effectiveness of the Loan Documents and funding of the Bridge
Facility; provided further that your obligations under this Commitment Letter
(other than your obligations with respect to (x) confidentiality,
indemnification, reimbursement, compliance with the Fee Letter and any other
effective fee letter in respect of the Bridge Facility executed by you,
governing law, submission to jurisdiction and waiver of jury trial and (y)
syndication provisions and information provisions, which syndication provisions
and information provisions shall survive until the date of the initial funding
thereunder), shall automatically terminate and be superseded by the provisions
of the definitive loan documentation upon the initial funding thereunder, and at
such time you shall be automatically be released from all liability in
connection therewith.
This Commitment Letter and the Fee Letter may be executed in counterparts which,
taken together, shall constitute an original. Delivery of an executed
counterpart of this Commitment Letter or the Fee Letter by telecopier or
facsimile or as an e-mail attachment in pdf format shall be effective as
delivery of a manually executed counterpart thereof.
This Commitment Letter (including the Summary of Terms) and the Fee Letter shall
be governed by, and construed in accordance with, the laws of the State of New
York. Each of you, Bank of America, MLPFS, UBS, UBSS, MSSF, Citi, HSBC Bank,
HSBC, RBS and RBS Securities hereby irrevocably waives any and all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Commitment
Letter (including the Summary of Terms), the Fee Letter, the transactions
contemplated hereby (other than the transactions governed by any fully-executed
definitive loan documentation relating to the Bridge Facility) and thereby or
the actions of any Commitment Party in the negotiation, performance or
enforcement hereof. You and we hereby irrevocably and unconditionally submit to
the exclusive jurisdiction of any state or Federal court sitting in the Borough
of Manhattan in the City of New York over any suit, action or proceeding arising
out of or relating to the Transaction or the other transactions contemplated
hereby, this Commitment Letter or the Fee Letter or the performance of services
hereunder or thereunder, and this paragraph shall remain in full force and
effect notwithstanding the Effective Date and the Closing Date. You and we agree
that service of any process, summons, notice or document by registered mail
addressed to you or us shall be effective service of process for any such suit,
action or proceeding brought in any such court. You and we hereby irrevocably
and unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding has been brought in any inconvenient forum.
This Commitment Letter, the Fee Letter and any other effective fee letter
executed by you in respect of the Bridge Facility constitute the entire
agreement among the parties relating to the subject matter hereof and thereof
and supersede any previous agreement, written or oral, between the parties with
respect to the subject matter hereof and thereof. This Commitment Letter and the
Fee Letter amends, restates and supersedes and replaces in its entirety as of
the date first above written, the commitment letter and the Bridge Facility Fee
Letter dated July 29, 2011, and such commitment letter and Bridge Facility Fee
Letter dated July 29, 2011 shall be of no further force or effect.
This Commitment Letter and all commitments and undertakings of any Commitment
Party hereunder will expire at 5:00 p.m. (New York City time) on September 12,
2011, unless you execute this Commitment Letter, the Fee Letter and any other
fee letter in respect of the Bridge Facility between you and one or more of us
dated the date hereof and return them to us prior to that time (which may be by
facsimile transmission or as an e-mail attachment in pdf




--------------------------------------------------------------------------------




format), whereupon this Commitment Letter (including the Summary of Terms) and
the Fee Letter (each of which may be signed in one or more counterparts) shall
become binding agreements. Thereafter, all commitments and undertakings of each
Commitment Party hereunder will expire (such date of expiration, the “Commitment
Termination Date”) on the earliest of:
(a) if the Tender proceeds by way of a takeover bid, (i) the date which is 9
months after the date on which the first offer under the takeover bid is made,
(ii) the completion of the compulsory acquisition of all outstanding shares in
the Target under Chapter 6A of the Australian Corporations Act 2001 (Cth), (iii)
the date on which the takeover bid closes with defeating conditions that have
either not been “fulfilled” or in respect of which the takeover bid has not been
declared “free” (as those quoted terms are used in the Australian Corporations
Act 2001 (Cth)), (iv) the date which is six weeks after the end of the “offer
period” (as defined in the Australian Corporations Act 2001 (Cth)) in
circumstances where the offers under the takeover bid have been declared or
become unconditional and (v) receipt by the Commitment Parties of written notice
from the Borrower of the Borrower's election to terminate all commitments
hereunder in full; and
(b) if the Tender proceeds by way of a scheme of arrangement, (i) the date which
is 9 months after the date on which the scheme booklet is registered with the
Australian Securities and Investments Commission (“ASIC”), (ii) completion of
the acquisition of all outstanding shares in the Target pursuant to the terms of
the scheme of arrangement, (iii) the date on which the scheme implementation
agreement to which Bidco and Target are parties is terminated in accordance with
its terms and (iv) receipt by the Commitment Parties of written notice from the
Borrower of the Borrower's election to terminate all commitments hereunder in
full.
You may terminate all or a portion of the commitments hereunder at any time upon
written notice to the Commitment Parties.
This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void). The Commitment Parties may not assign their respective commitments
hereunder, in whole or in part, except (x) in accordance with the syndication
provisions set forth in the ninth paragraph of this Commitment Letter or (y) to
any of their respective affiliates (and any other purported assignment will be
null and void). No Lead Arranger shall assign its rights under this Commitment
Letter or the Fee Letter as a Lead Arranger in its capacity as such (other than
to one of its affiliates or by operation of law) without the prior written
consent of each of the parties hereto (and any purported assignment without such
consent (other than to one of its affiliates or by operation of law) will be
null and void).
This Commitment Letter is intended to be solely for the benefit of the parties
hereto and is not intended to confer upon any person other than the parties
hereto, their successors and permitted assigns hereunder and the Indemnified
Parties, any benefit or any legal or equitable right, remedy or claim to any
person other than the parties hereto (and any Indemnified Parties to the extent
applicable).








We are pleased to have the opportunity to work with you in connection with this
important financing.
Very truly yours,
MERRILL LYNCH, PIERCE, FENNER & SMITH                             INCORPORATED


By:        /s/ Jeffrey Bloomquist            
Name:        Jeffrey Bloomquist        
Title:        Managing Director        








--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.


By:        /s/ Jeffrey Bloomquist            
Name:        Jeffrey Bloomquist        
Title:        Managing Director        







UBS LOAN FINANCE LLC


By:        /s/ John C. Duggan            
Name:        John C. Duggan            
Title:        Managing Director        
Leveraged Capital Markets    


By:        /s/ John C. Duncanson            
Name:        John C. Duncanson        
Title:        Director            






UBS SECURITIES LLC


By:        /s/ John C. Duggan            
Name:        John C. Duggan            
Title:        Managing Director        
Leveraged Capital Markets    


By:        /s/ John C. Duncanson            
Name:        John C. Duncanson        
Title:        Director            






MORGAN STANLEY SENIOR FUNDING, INC.


By:        /s/ Justin Kotzin                
Name:        Justin Kotzin            
Title:        Authorized Signatory        






CITIGROUP GLOBAL MARKETS INC.


By:        /s/ Shannon Sweeney            
Name:        Shannon Sweeney        
Title:        Authorized Signatory        






CITIBANK, N.A.


By:        /s/ Shannon Sweeney            
Name:        Shannon Sweeney        




--------------------------------------------------------------------------------




Title:        Vice President            
HSBC SECURITIES (USA) INC.


By:        /s/ Adam Hendley            
Name:        Adam Hendley            
Title:        Vice President            






HSBC BANK USA, N.A.


By:        /s/ Adam Hendley            
Name:        Adam Hendley            
Title:        Vice President            
RBS SECURITIES INC.


By:        /s/ Brian Smith                
Name:        Brian Smith            
Title:        Director            






THE ROYAL BANK OF SCOTLAND PLC


By:        /s/ Brian Williams            
Name:        Brian Williams            
Title:        Authorized Signatory        
Accepted and agreed to
as of the date first above written:


PEABODY ENERGY CORPORATION


By:        /s/ Carey J. Dubois            
Name:        Carey J. Dubois            
Title:        VP & Treasurer            








    






EXHIBIT A




SUMMARY OF TERMS AND CONDITIONS
PEABODY ENERGY CORPORATION
US$2,000,000,000 BRIDGE FACILITY     
Capitalized terms used in this Summary of Terms and Conditions and not otherwise
defined are used herein as defined in the Commitment Letter to which this
summary is attached.




Borrower:
Peabody Energy Corporation, a Delaware corporation (the “Company” or
“Borrower”).





--------------------------------------------------------------------------------




Administrative
Agent:
Bank of America, N.A. (“Bank of America”) will act as sole administrative agent
(the “Administrative Agent”).

Co-Syndication
Agents:
UBS Securities LLC (“UBSS”) and Morgan Stanley Senior Funding, Inc. (“MSSF”).



Co-Documentation
Agents:
Citigroup Global Markets, Inc. (“CGMI”, and together with Citibank, N.A.
(“Citibank”), Citicorp USA, Inc., Citicorp North America, Inc. and/or any of
their affiliates as Citibank shall determine to be appropriate to provide the
services contemplated herein, “Citi”), HSBC Securities (USA) Inc. (“HSBC”) and
RBS Securities Inc. (“RBS Securities”).



Joint Lead Arrangers and
Joint Book Managers:
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”), UBSS, MSSF, CGMI,
HSBC and RBS Securities will act as joint lead arrangers and joint book managers
(in such capacities, the “Lead Arrangers”).

Lenders:
A syndicate of financial institutions (including Bank of America, UBS Loan
Finance LLC, Morgan Stanley Senior Funding, Inc., Citi, HSBC Bank USA, N.A. and
the Royal Bank of Scotland plc) arranged by MLPFS, UBSS and MSSF, which
institutions shall be reasonably acceptable to the Borrower (such consent of the
Borrower not to be unreasonably withheld or delayed) (collectively, the
“Lenders”).

Bridge
Facility:
An aggregate principal amount of up to US$2,000,000,000 will be available in
multiple drawings (each such drawing, a “Post-Closing Borrowing”, and the
aggregate principal amount of each Post-Closing Borrowing, a “Post-Closing Draw
Amount”) during the period from the Closing Date until the Maturity Date (as
defined below) (the “Availability Period”); provided, that no more than three
drawings may be made during the Availability Period and each drawing shall be in
an aggregate principal amount of not less than US$500,000,000.

Purpose:
The proceeds of the Bridge Facility shall be used to (a) finance in part the
acquisition of a controlling interest in Macarthur Coal Limited (the
“Acquisition”), (b) repay borrowings under the Existing Credit Agreement (as
defined below) the proceeds of which borrowings are used solely to finance all
or part of the Acquisition and (c) pay fees and expenses for the Acquisition and
Bridge Facility.

Effective Date:
The date of execution of definitive loan documentation and satisfaction or
waiver of the “Conditions Precedent to Effective Date” set forth below (the
“Effective Date”).

Closing Date:
The date of satisfaction or waiver of the “Conditions Precedent to Closing” set
forth below, to occur on or before April 29, 2012 (the “Closing Date”).

Interest Rates:            As set forth in Addendum I.
Maturity:
All amounts outstanding under the Bridge Facility shall be due and payable 364
days from the Effective Date (the “Maturity Date”).







--------------------------------------------------------------------------------




Security:
The Bridge Facility and the borrowings thereunder will be unsecured.

Guarantees:
The Bridge Facility will be guaranteed by the subsidiaries of the Company that
guarantee the Existing Credit Agreement (the “US Subsidiary Guarantors”). For
the avoidance of doubt, there shall be no requirement for Bidco, the Target or
any of their respective subsidiaries to give any guarantees.

Optional
Prepayments
and Commitment
Reductions:
The Borrower may permanently reduce the commitments under or prepay the Bridge
Facility in whole or in part at any time without premium or penalty, subject to
reimbursement of the Lenders' breakage and redeployment costs in the case of
prepayment of LIBOR borrowings on a day other than the last day of an interest
period.

Mandatory
Prepayments and
Commitment
Reductions:
An amount equal to 100% of all Disposition Proceeds (as defined below) and
Capital Markets Proceeds (as defined below) shall be applied to prepay the loans
under the Bridge Facility, except (x) in the case of any non-domestic
subsidiary, to the extent such application or prepayment would result in a
material adverse tax consequence as reasonably determined by the Borrower, (y)
in the case of any non-wholly owned subsidiary of the Borrower that is a public
company, to the extent that such proceeds are not actually received by the
Borrower or a wholly-owned subsidiary of the Borrower or, if received, such
application or prepayment is otherwise not required as a result of the operation
of clause (x) above, or (z) in the case of any non-wholly owned subsidiary of
the Borrower that is not a public company, to the extent that such proceeds are
not actually received by the Borrower or a wholly-owned subsidiary of the
Borrower (i) after using commercially reasonable efforts to procure receipt by
the Borrower or a wholly-owned subsidiary of the Borrower or (ii) as a result of
applicable law or a contractual prohibition in effect or, in either case, such
application or prepayment is otherwise not required as a result of the operation
of clause (x) above. Any Capital Markets Proceeds received on or prior to the
Closing Date shall, together with the amount of any reduction in the cash
portion of the acquisition consideration on or prior to the Closing Date,
automatically and permanently reduce dollar-for-dollar the commitments of the
Lenders in respect of the Bridge Facility as and when received, in each case on
a pro rata basis.

“Capital Markets Proceeds” means, subject to exceptions as may be mutually
agreed between the Borrower and MLPFS, UBSS and MSSF, (x) all net cash proceeds
from the issuance in the capital markets of additional equity and equity-linked
interests in the Borrower or any of its subsidiaries and (y) all net cash
proceeds from the issuance or incurrence of debt of the Borrower or any of its
subsidiaries (other than Permitted Ordinary Course Financings (as defined below)
or issuances or incurrences of debt by Bidco or its subsidiaries, the proceeds
of which are used in connection with the Acquisition (it being understood that
the Acquisition does not include any put by ArcelorMittal S.A. or a subsidiary
of ArcelorMittal S.A. of its equity in Bidco to the Company or any of its
subsidiaries)), in each case that are actually received by the Borrower or any
of its subsidiaries or funded into escrow pending the closing of the
Acquisition.
“Disposition Proceeds” means all net cash proceeds of sales and casualty or




--------------------------------------------------------------------------------




condemnation losses of property and assets of the Borrower and its Restricted
Subsidiaries, in each case, that are actually received by the Borrower or any of
its Restricted Subsidiaries (other than sales made in the ordinary course of
business and any other sale having net cash proceeds less than US$50,000,000 and
subject to other exceptions to be agreed, including customary reinvestment
rights during the 180 days following receipt of such net cash proceeds).
“Permitted Ordinary Course Financings” means (x) any renewal, refinancing or
replacement of any of the Company's or any of its subsidiaries' credit
facilities existing on July 29, 2011 on substantially the same terms (other than
tenor or pricing) and for substantially the same, or a lesser, aggregate
principal amount as the relevant existing credit facility, (y) any working
capital or other ordinary course financings (in respect of any domestic
subsidiary, not to exceed $100.0 million in the aggregate at any time
outstanding for all such domestic subsidiaries), lease financing or limited
recourse project financings or (z) for avoidance of doubt, any credit
arrangements with financial institutions that permit the Borrower or its
subsidiaries to enter into ordinary course commodities, currency or interest
rates trades with such financial institutions subject to the credit parameters
of such arrangements.


Conditions Precedent
to Effective Date:
The effectiveness of the Bridge Facility will only be subject to satisfaction of
the following conditions precedent (which shall be set forth in the definitive
loan documentation in the substantially the same form as set forth in clause (a)
below and otherwise in the same form as set forth below):
(a)     The negotiation, execution and delivery of definitive documentation for
the Bridge Facility (including, without limitation, the guarantees referred to
above) reasonably satisfactory to the Lead Arrangers, the Administrative Agent
and the Lenders and consistent with the Commitment Letter and this Summary of
Terms (it being understood and agreed that definitive documentation in
substantially the form of the Existing Credit Agreement (as defined below) with
such changes thereto as are necessary to reflect the terms and conditions of the
Commitment Letter and this Summary of Terms is reasonably satisfactory to the
Lead Arrangers, the Administrative Agent and the Lenders). In addition, the
Administrative Agent shall have received (A) a certificate of a Responsible
Officer (as defined in the Existing Credit Agreement) either (1) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Borrower and each US Subsidiary
Guarantor and the validity against such entity of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect or (2) stating that no such consents, licenses or approvals are so
required; and (B)    corporate resolutions of the Borrower's board of directors
authorizing the Acquisition.
(b)     The Administrative Agent shall have received evidence that one of the
following has occurred: (1) Bidco receiving notice from, or on behalf of, the
Australian Federal Treasurer to the effect that there is no objection under the
Australian Government's foreign investment policy or under the Foreign
Acquisition and Takeovers Act 1975 (Cth) (the “FATA”) to the acquisition by
Bidco of the Target shares under the Tender and that notice is not subject to
any condition; (2) the period provided under the FATA during which the
Australian Treasurer may make an order under section 18 or an interim order
under section 22 of the FATA prohibiting the acquisition by Bidco of the Target
shares under the Tender elapsing, without such an




--------------------------------------------------------------------------------




order being made; or (3) if an interim order prohibiting the acquisition of the
Target shares by Bidco under the Tender is made by the Australian Treasurer
under section 22 of the FATA, the subsequent period for making a final order
prohibiting the acquisition elapsing, without such a final order being made
(c)    Any accrued ticking fees of the Lenders shall have been paid, unless
waived by the Administrative Agent, the Lead Arrangers or the Lenders, as
applicable, to the extent required under the Fee Letter.
(d)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations reasonably requested
by the Administrative Agent.
Conditions Precedent
to Closing:    
The initial extension of credit under the Bridge Facility will only be subject
to satisfaction of the following conditions precedent (which shall be set forth
in the definitive loan documentation in substantially the same form as set forth
in clauses (i) and (iii) below and otherwise in the same form as set forth
below):
(i)
The Administrative Agent shall have received (A) customary opinions of counsel
for the Borrower and the Guarantors as to Company and the Loan Documents in
substantially the same form those delivered in connection with the Existing
Credit Agreement and (B) such corporate resolutions, certificates and other
customary closing documents in substantially the same form as those delivered in
connection with the Existing Credit Agreement.

(ii)
If the Tender proceeds by way of a takeover bid, Bidco shall have acquired a
“relevant interest” (as defined in the Australian Corporations Act 2001 (Cth))
in at least 50.01% of the shares in the Target.

If the Tender proceeds by way of a scheme of arrangement, the scheme of
arrangement shall have become “effective” (as that term is used in Part 5.1 of
the Australian Corporations Act 2001 (Cth)) such that Bidco has acquired or will
acquire a “relevant interest” (as defined in the Australian Corporations Act
2001 (Cth)) in at least 50.01% of the shares in the Target.
(iii)
All accrued fees and expenses (including legal fees and expenses) and other
compensation payable to the Administrative Agent, the Lead Arrangers and the
Lenders, to the extent required under the Fee Letter or any other effective fee
letter in respect of the Bridge Facility executed by you or invoiced at least
two business days before the Closing Date, shall have been paid.

(iv)
The Specified Representations shall be true and correct in all material respects
on the date of such extension of credit; it being understood and agreed that the
Specified Representations for purposes of any condition to borrowing shall be in
the form specified in Addendum II to the Summary of Terms.

(v)
All conditions set forth in the bidder's statement to be issued by Bidco (if the
Tender proceeds by way of a takeover bid) or in the scheme booklet (if the
Tender proceeds by way of a scheme of arrangement) shall have been (x) satisfied
or (y) waived by Bidco (in the case of a takeover bid) or by Bidco





--------------------------------------------------------------------------------




or the Target, as applicable (in the case of a scheme of arrangement).
(vi)
The Effective Date shall have occurred.

Conditions Precedent
To Subsequent
borrowings:
Following the Closing Date and the initial extension of credit under the Bridge
Facility, any extension of credit under the Bridge Facility shall be subject to
the Specified Representations being true and correct in all material respects on
the date of such extension of credit.



Representations
and Warranties:
Substantially the same as those in the Credit Agreement dated as of June 18,
2010 among the Borrower, Peabody Holland B.V., Bank of America N.A. and the
other agents and lenders party thereto and including any amendments thereto as
of July 29, 2011 (the “Existing Credit Agreement”) (with such changes thereto as
may be reasonably satisfactory to the Borrower, the Administrative Agent and the
Lead Arrangers).

Covenants:
Substantially the same as those in the Existing Credit Agreement (with such
changes thereto as may be reasonably satisfactory to the Borrower, the
Administrative Agent and the Lead Arrangers) and Bidco shall use of all of the
proceeds of any extension of credit under the Bridge Facility as set forth in
the section hereof entitled “Purpose”. For the purpose of clarity, if
Subsidiaries (as defined in the Existing Credit Agreement) of the Borrower,
Bidco and its Subsidiaries, unless designated as Unrestricted Subsidiaries (as
defined in the Existing Credit Agreement), shall be Restricted Subsidiaries;
provided that Bidco shall not be designated as an Unrestricted Subsidiary.

Financial Covenant:
Substantially the same as those in the Existing Credit Agreement.

Events of Default:
Substantially the same as those in the Existing Credit Agreement with such
changes thereto as may be reasonably satisfactory to the Borrower,
Administrative Agent and, the Lead Arrangers.

Assignments and
Participations:
Assignments: Subject to the consents described below (which consents will not be
unreasonably withheld or delayed), each Lender will be permitted to make
assignments to other financial institutions in a minimum amount equal to US$5
million.

Consents: The consent of the Borrower will be required unless (i) an Event of
Default has occurred and is continuing or (ii) the assignment is to a Lender, an
affiliate of a Lender or an Approved Fund (as such term is defined in the
Existing Credit Agreement). The consent of the Administrative Agent will be
required for any assignment to an entity that is not a Lender, an affiliate of
such Lender or an Approved Fund in respect of such Lender.
Assignments Generally: An assignment fee in the amount of US$3,500 will be
charged with respect to each assignment unless waived by the Administrative
Agent in its sole discretion. Each Lender will also have the right, without
consent of the Borrower or the Administrative Agent, to assign as security all
or part of its rights under the loan documentation to any Federal Reserve Bank.
Participations: Lenders will be permitted to sell participations with voting
rights




--------------------------------------------------------------------------------




limited to customary matters such as changes in amount, rate and maturity date.
Waivers and
Amendments:
Amendments and waivers of the provisions of the loan agreement and other
definitive credit documentation will require the approval of Lenders holding
loans and commitments representing more than 50% of the aggregate amount of the
loans and commitments under the Bridge Facility (the “Required Lenders”), except
that (a) the consent of each Lender shall be required with respect to (i) the
waiver of conditions precedent (other than the condition precedent specified
above in clause (ii) of “Conditions Precedent to Closing”) to the initial credit
extension under the Bridge Facility, (ii) the amendment of pro rata sharing
provisions and (iii) the amendment of the voting percentages of the Lenders, and
(b) the consent of each Lender affected thereby shall be required with respect
to (i) increases or extensions in the commitment of such Lender, (ii) reductions
of principal, interest or fees, and (iii) extensions of scheduled maturities or
times for payment.

Indemnification:
The Borrower will indemnify and hold harmless the Administrative Agent, each
Lead Arranger, each Lender and their respective affiliates and their partners,
directors, officers, employees, agents and advisors from and against all losses,
claims, damages, liabilities and expenses arising out of or relating to the
Bridge Facility, the Borrower's use of loan proceeds or the commitments,
including, but not limited to, reasonable attorneys' fees, except to the extent
found by a court of competent jurisdiction to have resulted from such
indemnified person's or its partner's, director's, officer's, employee's,
agent's, or advisor's gross negligence, bad faith or willful misconduct or
material breach of its obligations under the Loan Documents. This
indemnification shall survive and continue for the benefit of all such persons
or entities.

Governing Law:        State of New York.
Pricing/Fees/
Expenses:
As set forth in Addendum I.

ADDENDUM I
PRICING, FEES AND EXPENSES
Interest Rates:
At the Borrower's option, any loan under the Bridge Facility will bear interest
at a rate equal to (i) LIBOR plus the Applicable Margin, as determined in
accordance with the Duration Pricing table set forth below for LIBOR Loans, or
(ii) the Base Rate (to be defined as the highest of (a) the Bank of America
prime rate, (b) the Federal Funds rate plus 0.50% and (c) one-month LIBOR plus
1.00%) plus the Applicable Margin, as determined in accordance with the Duration
Pricing table set forth below for Base Rate Loans.

The Borrower may select interest periods of one or two weeks or one, two, three
or six months for LIBOR Loans. Interest shall be payable at the end of the
selected interest period, but no less frequently than quarterly.
During the continuance of any payment default under the Bridge Facility the
Applicable Margin on the amount of the payments resulting in such default shall
increase by 2.00% per annum. Upon the request of the Required Lenders, during
the continuance of an Event of Default under the Bridge Facility, the Applicable
Margin on obligations owing thereunder shall increase by 2.00% per annum.
Duration




--------------------------------------------------------------------------------




Pricing:
The Applicable Margin for LIBOR Loans and the Applicable Margin for Base Rate
Loans shall be, at any time, the rate per annum set forth in the table below
opposite such time:

Period since the Closing Date
LIBOR Loans Applicable Margin
Base Rate Loans Applicable Margin
0-29 days
3.00%
2.00%
30-59 days
3.25%
2.25%
60-89 days
3.50%
2.50%
90-119 days
3.75%
2.75%
120-364 days
4.00%
3.00%







Duration Fees:
The Borrower shall pay for the ratable benefit of the Lenders the following
fees, calculated as a percentage of the aggregate amounts outstanding under the
Bridge Facility, on the following dates if all advances (if any) have not been
paid in full prior to such date:



90th day following the Closing Date
1.00%
180th day following the Closing Date
1.50%
270th day following the Closing Date
2.00%

 






Commitment Fees:
The Borrower shall pay for the ratable benefit of the Lenders a commitment fee
(the “Bridge Commitment Fee”) calculated at the rate of 0.40% per annum, on the
average daily undrawn commitments under the Bridge Facility, payable quarterly
in arrears and on the Maturity Date.



Calculation of
Interest and Fees:
Other than calculations in respect of interest at the Bank of America prime rate
(which shall be made on the basis of actual number of days elapsed in a 365/366
day year), all calculations of interest and fees shall be made on the basis of
actual number of days elapsed in a 360 day year.

Cost and Yield
Protection:
Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or
reserve requirements or their interpretation, illegality, unavailability of
LIBOR deposits, reserves without proration or offset and payments free and clear
of withholding or other taxes.

Expenses:
The Borrower will pay all reasonable and documented costs and expenses
associated with the preparation, due diligence, administration, syndication and
closing of the Bridge Facility, including, without limitation, the legal fees of
counsel to the Lead Arrangers, regardless of whether or not the Bridge Facility
is closed. The Borrower will also pay the reasonable and documented expenses of
the Administrative Agent and each Lender in connection
with the enforcement of the Bridge Facility.





--------------------------------------------------------------------------------












    




ADDENDUM II
SPECIFIED REPRESENTATIONS


For purposes hereof, the term “Loan Party” shall mean any Person (as defined in
the Existing Credit Agreement) who is a US Loan Party (as defined in the
Existing Credit Agreement) immediately prior to the Closing Date (and excluding,
for avoidance of doubt, the Target and its subsidiaries). When a capitalized
term used herein is defined with reference to its definition in the Existing
Credit Agreement (e.g. “Person”), all uses of such term in this Addendum II
shall have such meaning.
1)     Due Organization and Existence of Loan Parties. Each Loan Party is duly
organized or formed and validly existing.
2)     Power and Authority. Each Loan Party has all requisite power and
authority to execute, deliver and perform its obligations under the Loan
Documents to which it is a party.
3)     Due Authorization, Execution, Delivery and Enforceability of Loan
Documents. The execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is a party have been duly authorized by all
necessary corporate or other organizational action. Each Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. Each Loan Document when so delivered will
constitute, a legal, valid and binding obligation of each Loan Party that is
party thereto, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other Laws (as defined in
the Existing Credit Agreement) relating to or affecting creditors' rights
generally, general principles of equity, regardless of whether considered in a
proceeding in equity or at law and an implied covenant of good faith and fair
dealing.
4)     No Contravention. The execution, delivery and performance by each Loan
Party of each Loan Document to which such Person is a party, do not and will not
(a) contravene the terms of any of such Person's Organization Documents (as
defined in the Existing Credit Agreement), (b) conflict with or result in any
breach or contravention of (i) any Contractual Obligation (as defined in the
Existing Credit Agreement) to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority (as defined in the
Existing Credit Agreement) to which such Person or its property is subject or
(c) violate any Law binding on such Person, except in each case referred to in
clause (b) or (c) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect (as defined below).
The term “Material Adverse Effect” means a material adverse effect upon (a) the
business, assets, operations, property or condition (financial or otherwise) of
the Company and its Restricted Subsidiaries (as defined in the Existing Credit
Agreement, and excluding for avoidance of doubt, the Target and its
subsidiaries) immediately prior to the Closing Date taken as a whole or (b) the
validity or enforceability of this or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
5)     Margin Regulations; Investment Company Act.
(a)    The Company is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB (as defined in the
Existing Credit Agreement)), or extending credit for the purpose of purchasing
or carrying margin stock. Following the application of the proceeds of each
Bridge Loan, not more than 25% of the value of the assets (either of the Company
only or of the Company and its Subsidiaries (as defined in the Existing Credit




--------------------------------------------------------------------------------




Agreement) on a consolidated basis) subject to the provisions of Section 7.01,
Section 7.04 or Section 7.05 (in each case, of the Existing Credit Agreement) or
subject to any restriction contained in any agreement or instrument between the
Company and any Lender or any Affiliate (as defined in the Existing Credit
Agreement) of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) (of the Existing Credit Agreement) will be margin stock.
(b)    None of the Company or any other Loan Party is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
(6)     Status of Bridge Loans as Senior Debt. The Bridge Loans shall rank pari
passu with any other senior Indebtedness (as defined in the Existing Credit
Agreement) of the Company.
(7)     Solvency. The Company and its Restricted Subsidiaries on a consolidated
basis are Solvent.
The term “Solvent” and “Solvency” shall mean, with respect to any Person, as of
any date of determination, (a) the amount of the “present fair saleable value”
of the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person is, as of such date, greater than
the amount that will be required to pay the probable liability of such Person on
its debts and other liabilities as such debts and other liabilities become
absolute and matured, (c) such Person does not, and will not, have an
unreasonably small amount of capital with which to conduct its business, and (d)
such Person will be able to pay its debts and liabilities as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
subordinated, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, subordinated,
disputed, undisputed, secured or unsecured.
(8)     Patriot Act. No Loan Party is in violation in any material respect of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).






